PER CURIAM:
Carol Schulte appeals the district court’s orders denying relief on her 42 U.S.C. § 1983 (2006) complaint, and denying her Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Schulte v. Murtha, No. l:12-cv-02919-RDB (D. Md. Jan. 22, 2013; June 17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *239court and argument would not aid the decisional process.

AFFIRMED.